Citation Nr: 1812331	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-25 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1988.  He died in February 2011.  The appellant seeks surviving spouse benefits.  

This case comes before the Board of Veterans' Appeals (Board) from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Due to the appellant's place of residence, the St. Louis, Missouri, RO performed additional development.    


REMAND

The Veteran died in February 2011 after two weeks of treatment at the University of Kansas Hospital in Kansas City, Kansas.  The claims file contains certain medical records relating to that treatment, but does not appear to contain complete records.  Specifically, the claims file contains copies of an admission report, a discharge report, and records regarding palliative care.  However, the record does not contain any other records regarding the Veteran's two weeks of treatment.  A remand is necessary to obtain any outstanding treatment records.

At the time of his death in February 2011, the Veteran was service connected for diabetes mellitus, bilateral hearing loss, and scars.  In January 2012, VA posthumously established service connection for ischemic heart disease, effective March 31, 2004.  On the Veteran's death certificate, a medical examiner reported that the Veteran died from hypoxic respiratory failure due to being an immunocompromised patient due to multiple debilitations and medical problems.  VA has not obtained a medical opinion as to whether a service-connected disability caused or significantly contributed to the Veteran's death.  A remand is necessary to obtain a VA medical opinion regarding the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding treatment records.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records and, if completed release forms are obtained, all records regarding the Veteran's final treatment at the University of Kansas Hospital in Kansas City, Kansas.  .

2.  Provide the Veteran's claims file to a qualified VA medical examiner doctor for an opinion regarding the cause of the Veteran's death.  The examiner must review the record and should note that review in the report.  The examiner is to note the causes of death listed on the death certificate, and the appellant's contentions that the Veteran's service-connected disabilities significantly contributed to the Veteran's death.  A complete rationale should be given for all opinions and conclusions expressed.  Having reviewed the record, the examiner is asked to opine whether it is at least as likely as not that service-connected ischemic heart disease, diabetes mellitus, bilateral hearing loss, and scars:  (i) played any causal role in the Veteran's death; (ii) contributed substantially or materially to the cause of death, aided or lent assistance to the production of death, or were casually connected to his death; (iii) caused debilitating effects and general impairment of health to the extent that he was rendered materially less capable of resisting the effects of the conditions which caused his death; or (iv) were of such severity as to have a material influence in accelerating death.

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

